This was a suit in equity to set aside and cancel a mortgage satisfaction price on the ground of fraud in its procurement. The case was heard and decided by the Chancellor on bill, answer and testimony taken. The Chancellor found in the case that there had been no fraud committed in the transaction and that complainant had lost his lien on the land by reason of his acceptance of a payment of $1,500.00 in consideration of which, together with a promise of a payment of $300.00 more, he had executed and delivered the satisfaction sought to be set aside. The right to an action at law for breach of the promise to pay the additional sum was recognized *Page 342 
in the decree, which held that the complainant had agreed to satisfy the lien upon one Seifert's promise to pay the $300.00 and not conditioned upon its payment.
Where a satisfaction of lien is executed and delivered upon payment of a sum of money, coupled with a promise to pay an additional sum at a later date, and the money is paid, and the satisfaction delivered in consideration of the cash payment and promise, and not expressly conditioned upon performance of the promise, the satisfaction is complete whether the future promise is performed or not, and the lien is lost thereby, although the injured party may have an action at law against the promisor for his breach. Harrington v. Rutherford, 38 Fla. 521,21 Sou. Rep. 283.
Decree affirmed.
WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.